DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on April 9, 2021.
Specification/Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	
The attempt to incorporate subject matter into this application by reference to US Provisional application 62/955,205 in [0073] is ineffective because the reference is to an unpublished application. The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(f). The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(b), (c), or (d). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective.  In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier. Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(f).
The disclosure is objected to because it contains one or more embedded hyperlinks and/or other form of browser-executable code. An incorporation by reference by hyperlink or other form of browser executable code is not permitted. See 37 CFR 1.57(e)  and MPEP § 608.01.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “can cause” in step (b). To improve clarity of the claim replacement of this limitation with language such as -causes- is required. 
Claim 1 recites “during a plurality of injection and production periods” in step (c). To improve clarity of the claim replacement of this limitation with language such as - during the plurality of injection and production periods - is required.
Claim 1 recites “during the injection period” in step (f), and “plurality of injection….periods” in the preamble and steps (c) & (e). Consistency in terminology is required to improve clarity of the claims. 
Claim 1 recites “during the production period” in steps (g) & (h), and “plurality of ….production periods” in the preamble and step (c). Consistency in terminology is required to improve clarity of the claims.
Claim 1 recites the acronym “SCADA” in step (i). The expanded form of the acronym is required in at least the first instance it appears. 
Appropriate correction is required. Claims 2-13 are also objected to for being dependent on Claim 1.
Claim 5 recites the limitation “the steps of injection” and “selected from a group selected from”. To improve clarity of the claim, replacement of these limitation with language such as -wherein the steps of injection- and -selected from a group consisting of-, respectively, is required. Appropriate correction is required. See relevant rejections under 35 USC 112 below. 
Claim 6 appears to have a typographical/grammatical error in line 2 “comprises a materials”. Appropriate correction is required. 
Claim 12 appears to recite the limitations “determining or estimating” and “determination or estimated” interchangeably. Consistency in terminology is required to improve clarity of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “determining a hydrocarbon-containing composition for injection” in step (a) and “determine an adjusted hydrocarbon-containing composition” in step (k). It is unclear what determining a composition refers to. 
Further, Claim 1, step (a) recites “the hydrocarbon-containing composition is in a liquid state at surface injection conditions”. As broadly recited, the hydrocarbon containing composition may comprise one or a number of hydrocarbons, where hydrocarbons are known to be in solid, liquid or gas state at respective temperature, pressure, etc. conditions. As such, it is unclear what this limitation encompasses – what are the hydrocarbons, what are the surface injection conditions? 
Claim 1 recites “determining a maximum injection rate and a maximum injection pressure” in step (c). As broadly claimed, is unclear what this limitation refers to, as a maximum injection rate and a maximum injection pressure can vary based on the injected composition or desired outcome of treatment. Further, and as a result, the limitation “wherein the maximum injection pressure results in a near wellbore reservoir pressure that is at least the shale reservoir fracture pressure” is unclear. The “maximum injection pressure” is unclear as set forth above, and is further indefinite in combination with a broadly claimed “near wellbore reservoir pressure” where the distance “near” is unclear. The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “near” renders the scope of the claim indefinite as it is unclear as to the distance required to be considered “near”. 
Claim 1 recites “the minimum production pressure” in step (e), which lacks sufficient antecedent basis. 
Claim 1 recites “injecting the hydrocarbon-containing composition” in both steps (d) & (f). It is unclear whether or not these steps of injecting are distinct. 
Claim 1 recites “for a pre-determined period of time of injection period” in step (f). It is unclear whether or not the “injection period” is distinct from the plurality of injection periods previously recited. 
Claim 1 recites “producing the well to obtain hydrocarbon fluids during the production period” in step (g). It is unclear whether or not these hydrocarbon fluids are distinct from the “gases and liquids from the well” of step (e).
Claim 1 recites “the pressure at the wellbore reaches the determined minimum production pressure” in step (g). It is unclear whether or not “the pressure at the wellbore” is distinct from the “near wellbore reservoir pressure” of step (c).
Claim 1 recites “so as to recover the hydrocarbon containing composition for injection from the produced hydrocarbon fluids” in step (i), which is unclear. This limitation appears to require the production of the hydrocarbon containing composition from the well. However, step (d) recites to “displace the hydrocarbon-containing composition into the created fractures”; and there appears to be no previous method step to produce the hydrocarbon containing composition. Is the hydrocarbon-containing composition produced from the well or displaced into the created fractures?
Claim 1 recites “controls” as an apparatus that recovers the hydrocarbon containing composition for injection. It is unclear what this limitation refers to. 
Claim 1 recites “hexanes and greater molecular weight” in step (j). It is unclear what “greater molecular weight” encompasses. The lack of an upper limit is further unclear, as it encompasses removal of hydrocarbons of limitless molecular weight. 
Claim 1 recites “adjusting the composition of the hydrocarbon-containing injection fluids” in step (k). It is unclear whether or not these fluids are the same as the “hydrocarbon containing composition”. If so, consistency in terminology is required. If not, this limitation lacks sufficient antecedent basis. 
Claim 1 recites “repeating steps (b) through (k) utilizing the adjusted hydrocarbon- containing composition” in step (l), which is unclear as not all of steps (b)-(k) utilize a hydrocarbon containing composition.
Appropriate correction and/or clarification is required. Claims 2-13 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claims 2 & 3 each recite the limitation “the steps of injection and production”. As parent Claim 1 recites more than one step of injection and production, it is unclear which of the steps this limitation refers to. Appropriate correction and/or clarification is required. The claims have been examined as best understood. 
Claim 4 recites the limitation “the steps of injection comprise injection of the hydrocarbon-containing fluid”, where it is unclear whether “the hydrocarbon-containing fluid” is the “hydrocarbon-containing composition”, the “hydrocarbon-containing injection fluids”, the “adjusted hydrocarbon-containing composition”, or other of parent Claim 1. Further, parent Claim 1 sets forth multiple steps of injection with different limitations and features – as such, a single limitation applied to all “the steps of injection” as instantly recited is unclear. 
Claim 4 further recites wherein the fluid is selected from a group consisting of one or materials that, in some embodiments, are removed in step (j) of parent Claim 1 (as a non-limiting example: ethane, heptane, hexane etc.), but are injected in step (l) as instantly claimed, which is unclear in combination.
Further, it is unclear how “carbon dioxide” is a hydrocarbon-containing fluid as recited.
Appropriate correction and/or clarification is required. Claim 5 is also rejected for being dependent on Claim 4. The claims have been examined as best understood.
Claim 5 recites the limitation “the steps of injection comprises injection of the hydrocarbon-containing fluid”, where it is unclear whether “the hydrocarbon-containing fluid” is the “hydrocarbon-containing composition”, the “hydrocarbon-containing injection fluids”, the “adjusted hydrocarbon-containing composition”, or other of parent Claims 1 & 4. Further, parent Claim 1 sets forth multiple steps of injection with different limitations and features – as such, a single limitation applied to all “the steps of injection” as instantly recited is unclear. 
Claim 5 further recites wherein the fluid comprises a gaseous substance selected from a group of one or materials that, in some embodiments, are removed in step (j) of parent Claim 1 (as a non-limiting example: methane, ethane), but are injected in step (l) as instantly claimed, which is unclear in combination.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 6 recites the limitation “the steps of injection comprises the injection of the hydrocarbon-containing liquid”, where it is unclear whether “the hydrocarbon-containing liquid” is the “hydrocarbon-containing composition”, the “hydrocarbon-containing injection fluids”, the “adjusted hydrocarbon-containing composition”, or other of parent Claim 1. Further, parent Claim 1 sets forth multiple steps of injection with different limitations and features – as such, a single limitation applied to all “the steps of injection” as instantly recited is unclear. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 7 recites the limitation “utilizing the compositional reservoir simulation model to optimize the recovery of residual crude oil”, where the term “optimize” is a relative term which renders the claim indefinite. The term “optimize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “optimize” renders the scope of the claim indefinite as it is unclear as to the recovery required to be considered optimized. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 8 recites the limitation “wherein the step of determining….is determined based upon”; which is unclear. 
Claim 8 recites “surface facilities”. As broadly recited, this limitation includes facilities that are not necessarily utilized for injection. As such, it is unclear how the capacities of any and all surface facilities are utilized in determining the maximum injection rate and pressure as instantly claimed.
Further, it is unclear what “operation constraints” refers to – as such, the scope, metes and bounds of the claim are unclear. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim 9 recites the limitation “wherein the step of determining….is determined based upon”; which is unclear. 
Claim 9 recites “surface facilities”. As broadly recited, this limitation includes facilities that are not necessarily utilized for production. As such, it is unclear how the capacities of any and all surface facilities are utilized in determining the maximum production rate and minimum production pressure as instantly claimed.
Further, it is unclear what “operation constraints” refers to – as such, the scope, metes and bounds of the claim are unclear. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 10 recites the limitation “at a temperature of at most 50oF”; where the lack of a lower temperature limit is unclear. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 12 recites the limitation “the extent of formation fracturing”, which lacks sufficient antecedent basis. 
Claim 12 further recites “during the injection”. As parent Claim 1 sets forth more than one step of injection, it is unclear which step of injection this limitation refers to. 
Further, Claim 12 recites “the hydrocarbon-containing liquid”, where it is unclear whether “the hydrocarbon-containing liquid” is the “hydrocarbon-containing composition”, the “hydrocarbon-containing injection fluids”, the “adjusted hydrocarbon-containing composition”, or other of parent Claim 1.
It is also unclear what “it’s location” refers to – is this with reference to the extent of fracturing or the hydrocarbon-containing liquid?
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 13 recites the limitation “the hydrocarbon-containing liquid”, where it is unclear whether “the hydrocarbon-containing liquid” is the “hydrocarbon-containing composition”, the “hydrocarbon-containing injection fluids”, the “adjusted hydrocarbon-containing composition”, or other of parent Claim 1.
Claim 13 further recites “wherein a proppant material is injected with the hydrocarbon-containing liquid”. As parent Claim 1 sets forth more than one step of injection, it is unclear which step of injection this limitation applies to. 
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (WO 2011/150486), in view of Loree et al. (WO 2007/098606), Loree ‘606 hereinafter, further in view of Sheng (US 2017/0159416). 
With respect to Claim 1, Loree teaches a method for increasing recovery of oil from a reservoir utilizing a cyclic injection and production process that comprises a plurality of injection and production periods (Loree: Sections [0004]-[0016] & [0031]), wherein the method comprises the steps of: (a) determining a hydrocarbon-containing composition for injection, wherein the hydrocarbon-containing composition is in a liquid state at surface injection conditions (Loree: Sections [0030] & [0031]); (b) determining the reservoir fracture pressure at which the hydrocarbon-containing composition can cause the reservoir to fracture (Loree: Sections [0001] & [0035]; wherein applying a pressure sufficient to cause fracturing as disclosed is considered to encompass “determining” the fracture pressure as broadly claimed); (c) determining an injection rate and an injection pressure in a well to be utilized during a plurality of injection and production periods, wherein the injection pressure results in a near wellbore reservoir pressure that is at least the reservoir fracture pressure (Loree: Section [0035]); (d) injecting the hydrocarbon-containing composition into the reservoir so as to create fractures and displace the hydrocarbon-containing composition into the created fractures (Loree: Sections [0001] & [0035]); (f) injecting the hydrocarbon-containing composition during the injection period for a period of time such that the near wellbore reservoir pressure of the well reaches at least the reservoir fracture pressure, whereby, while continuing to inject the hydrocarbon-containing composition, the near wellbore reservoir pressure is maintained at or above the reservoir fracture pressure for a pre-determined period of time of injection period (Loree: Sections [0001] & [0035]); (g) producing the well to obtain hydrocarbon fluids during the production period for a period of time such that the pressure at the wellbore reaches the production pressure (Loree: Section [0036]); (h) at or during the production period, assessing the composition of the hydrocarbon fluids produced during the step of producing the well (Loree: Sections [0030]-[0060]; wherein processing of the produced fluids in a series of steps as disclosed is considered to encompass “assessing” as broadly claimed); (i) utilizing a hydrocarbon processing apparatus designed so as to recover the hydrocarbon containing composition for injection from the produced hydrocarbon fluids, wherein the hydrogen processing apparatus comprises equipment selected from a group consisting of stage separators, compressors, refrigeration units, joule-thompson units, fractionation and stabilization units; chemical additives storage and injection pumps; gauges, sensors, controls, SCADA equipment, heat exchangers, coolers, vessels, and combinations thereof (Loree: Sections [0032]-[0060]), (j) processing the produced hydrocarbon fluids at the surface with the hydrocarbon processing apparatus to remove desired components (Loree: Sections [0030]-[0034] & [0040]); (k) adjusting the composition of the hydrocarbon-containing injection fluids utilizing the hydrocarbon processing apparatus to determine an adjusted hydrocarbon-containing composition for injection (Loree: Sections [0030]-[0060]).
Loree further discloses recovery and re-use of the adjusted hydrocarbon-containing composition in the method steps above (Loree: Sections [0004]-[0016] & [0030]-[0060]), which would appear to encompass repeating the steps utilizing the adjusted hydrocarbon-containing composition as instantly claimed. To the extent there is any difference between the repeating steps as disclosed by Loree and the repeating step (l) as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
Loree further teaches where produced hydrocarbon fluids are processed to yield a desired hydrocarbon-containing composition, and further teaches embodiments of processed hydrocarbon-containing composition that comprise predominantly or only propane and butane (Loree: Sections [0030]-[0034] & [0040]; which is considered to comprise removal of “methane and ethane gases and hydrocarbons containing hexanes and greater molecular weight” as instantly claimed. As such, although the reference fails to explicitly disclose the step of removal in combination with the above method steps, in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to remove components as instantly claimed in order to tailor the hydrocarbon-containing composition as desired and/or to yield predictable results in well treatment.
The reference, however, fails to explicitly disclose a “shale” reservoir, determining a “maximum” injection rate and a “maximum” injection pressure in a well to be utilized during a plurality of injection and production periods, wherein the maximum injection pressure results in a near wellbore reservoir pressure that is at least the shale reservoir fracture pressure, “determining a maximum production rate of gases and liquids from the well and the minimum production pressure during the plurality of injection and production periods”, step (g) producing with respect to the “determined minimum production pressure”; and “utilizing a compositional reservoir simulation model to determine the composition of residual hydrocarbons in the shale reservoir” as instantly claimed.
	Loree further teaches the exemplary frac systems of ‘606 as known in the art (Loree: Section [0002]), where ‘606 teaches hydrocarbon-containing compositions as suitable for the fracturing of shale formations for oil recovery (‘606: Sections [0001] & [0005]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Loree with the aforementioned teachings of ‘606 to employ the method in a shale reservoir in order to improve oil recovery. (‘606: Sections [0001] & [0005]).
The combined references, however, fail to explicitly disclose determining a “maximum” injection rate and a “maximum” injection pressure in a well to be utilized during a plurality of injection and production periods, wherein the maximum injection pressure results in a near wellbore reservoir pressure that is at least the shale reservoir fracture pressure, “determining a maximum production rate of gases and liquids from the well and the minimum production pressure during the plurality of injection and production periods”, step (g) producing with respect to the “determined minimum production pressure”; and “utilizing a compositional reservoir simulation model to determine the composition of residual hydrocarbons in the shale reservoir” as instantly claimed.
Sheng teaches method of oil recovery from shale reservoirs employing a hydrocarbon-containing composition therein, wherein, in order to improve oil recovery, a maximum injection rate and a maximum injection pressure that results in a near wellbore reservoir pressure that is at least the shale reservoir fracture pressure, a maximum production rate of gases and liquids from the well and a minimum production pressure are determined, the well is produced with respect to the determined minimum production pressure and a compositional reservoir simulation model is utilized to determine the composition of the shale reservoir as instantly claimed (Sheng: Sections [0013], [0014] & [0037]-[0048]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Loree and ‘606 with the aforementioned teachings of Sheng to determine a maximum injection rate and a maximum injection pressure that results in a near wellbore reservoir pressure that is at least the shale reservoir fracture pressure, determine a maximum production rate of gases and liquids from the well and a minimum production pressure, produce the well with respect to the determined minimum production pressure, and utilize a compositional reservoir simulation model as instantly claimed in a shale reservoir, in order to improve oil recovery. (Sheng: Sections [0013], [0014] & [0037]-[0048]).
With respect to Claims 2 & 3, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Although Loree fails to explicitly disclose “wherein the injection and production process does not comprise a shut-in or soaking step between the steps of injection and production” or “wherein the injection and production process comprises a shut-in or soaking step between the steps of injection and production”, as respectively claimed, Sheng further teaches wherein the choice to shut-in or soak is made based on time and economics to optimize oil recovery (Sheng: Sections [0013] & [0014]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Loree, ‘606 , Sheng with the aforementioned additional teachings of Sheng to add or remove a shut-in or soaking step based on the time and economics in order to optimize oil recovery. (Sheng: Sections [0013] & [0014]).
With respect to Claim 4, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Loree further discloses “…wherein the steps of injection comprise injection of the hydrocarbon-containing fluid that comprises a fluid selected from a group consisting of ethane, propane, butane, heptane, hexane, carbon dioxide, and combinations thereof” (Loree: Sections [0030] & [0031]). 
With respect to Claim 5, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 4. Loree further discloses “…the steps of injection comprises injection of the hydrocarbon-containing fluid that further comprises a gaseous substance selected from a group selected from methane, ethane, carbon monoxide, and combinations thereof” (Loree: Sections [0030] & [0031]).
With respect to Claim 7, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Sheng further teaches “…wherein the step of utilizing the compositional reservoir simulation model comprises utilizing the compositional reservoir simulation model to optimize the recovery of residual crude oil” (Sheng: Sections [0013], [0014] & [0037]-[0048]). 
With respect to Claim 8, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Sheng further teaches “…wherein the step of determining the maximum injection rate and maximum injection pressure during the injection periods is determined based upon at least one of surface facilities capacities, reservoir conditions, wellbore conditions, and operation constraints” (Sheng: Section [0019]).
With respect to Claim 9, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Sheng further teaches “…wherein the step of determining the maximum production rate and minimum production pressure during the production periods is determined based upon at least one of surface facilities capacities, reservoir conditions, wellbore conditions, and operation constraints” (Sheng: Section [0020]).
With respect to Claim 10, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Loree further discloses wherein the hydrocarbon-containing composition for injection is in a liquid state at surface injection conditions and at ambient temperature (Loree: Sections [0030] & [0031]), which is considered to include a temperature range that overlaps with the range as instantly claimed. As such, although the reference fails to explicitly limit the temperature to a range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable temperature, such as instantly claimed, insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the treatment, one of ordinary skill would recognize the optimal temperature to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a hydrocarbon-containing composition in a liquid state at ambient temperatures as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Loree, ‘606 and Sheng, one of ordinary skill in the art could have pursued a desired temperature, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 11, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Loree further discloses “…wherein the hydrocarbon processing apparatus further comprises hydrogen sulfide removal equipment, carbon dioxide removal equipment, or both” (Loree: Sections [0032]-[0060]). 
With respect to Claim 13, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Loree further discloses “wherein a proppant material is injected with the hydrocarbon-containing liquid” (Loree: Sections [0031] & [0035]). Loree, however, fails to explicitly disclose “wherein the proppant comprises a solid selected from a group consisting of sand, ceramic, bauxite, petcoke, polymer, and combinations thereof” as instantly claimed. 
‘606 further teaches wherein proppant comprising a solid selected from the group as instantly claimed is employed in fracturing with a hydrocarbon-containing composition in order to improve oil recovery (‘606: Sections [0001] & [0047]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Loree, ‘606 and Sheng with the aforementioned additional teachings of ‘606 to employ a proppant comprising a solid selected from the group as instantly claimed in order to improve oil recovery. (‘606: Sections [0001] & [0047]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (WO 2011/150486), in view of Loree et al. (WO 2007/098606), Loree ‘606 hereinafter, further in view of Sheng (US 2017/0159416), further in view of Hutchins et al. (US 2014/0262265).
With respect to Claim 6, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. Loree further teaches employing proppants and additives (Loree: Sections [0031], [0035] & [0040]). The combined references, however, fail to explicitly disclose “…wherein the steps of injection comprises the injection of the hydrocarbon-containing liquid that comprises a materials selected from a group consisting of liquid surfactants, nano-surfactants, nanoparticles, and combinations thereof” as instantly claimed.
Hutchins teaches methods of fracturing and oil recovery from a subterranean formation, such as a shale formation, therein, wherein the treatment compositions comprise additives such as surfactants and nanoparticulate proppant to keep fractures open and improve oil recovery (Hutchins: Sections [0002], [0004], [0010]-[0012], [0040] & [0068]-[0078]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Loree, ‘606 and Sheng with the aforementioned teachings of Hutchins to inject the hydrocarbon-containing liquid with one or more materials selected from the group as instantly claimed in order to keep fractures open and/or improve oil recovery (Hutchins: Sections [0002], [0004], [0010]-[0012], [0040] & [0068]-[0078]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Loree et al. (WO 2011/150486), in view of Loree et al. (WO 2007/098606), Loree ‘606 hereinafter, further in view of Sheng (US 2017/0159416), further in view of Dusseault et al. (US 2015/0129211).
With respect to Claim 12, the combined references of Loree, ‘606 and Sheng teach the method as provided above with respect to Claim 1. The combined references, however, fail to explicitly disclose “wherein the method further comprises determining or estimating the extent of formation fracturing during the injection of the hydrocarbon- containing liquid and its location, wherein the step of determination or estimated the extent of formation fractioning is performed utilizing equipment selected from a group consisting of microseismic measurement equipment, formation resistivity measurement equipment, surface deformation equipment, and combinations thereof” as instantly claimed.
Dusseault teaches methods of oil recovery by fracturing of shale formations therein, wherein the extent of formation fracturing is determined as instantly claimed in order to track the fracturing process and make design and process control decisions to improve oil recovery (Dusseault: Sections [0002], [0093] & [0118]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Loree, ‘606 and Sheng with the aforementioned teachings of Dusseault to determine the extent of formation fracturing as instantly claimed in order to track the fracturing process and make design and process control decisions to improve oil recovery (Dusseault: Sections [0002], [0093] & [0118]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 & 14 of copending Application No. 17/138,355, ‘355 hereinafter, Loree et al. (WO 2011/150486), Loree et al. (WO 2007/098606), Sheng (US 2017/0159416), Hutchins et al. (US 2014/0262265) and/or Dusseault et al. (US 2015/0129211). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘355 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses a method for increasing oil recovery using a cyclic injection and production process comprising hydrocarbon containing fluids, which overlaps in scope with ‘355 which discloses a method for increasing oil recovery using a cyclic injection and production process comprising hydrocarbon containing fluids. Any limitations not explicitly recited in ‘355 are taught by Loree et al. (WO 2011/150486), Loree et al. (WO 2007/098606), Sheng (US 2017/0159416), Hutchins et al. (US 2014/0262265) and/or Dusseault et al. (US 2015/0129211) as set forth above. As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ‘355 with the aforementioned teachings of Loree et al. (WO 2011/150486), Loree et al. (WO 2007/098606), Sheng (US 2017/0159416), Hutchins et al. (US 2014/0262265) and/or Dusseault et al. (US 2015/0129211), respectively, in order to improve oil recovery and/or to yield predictable results in oil recovery. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Valencia et al. (US 2017/0283688) teaches methods of oil recovery utilizing a cyclic injection and production process comprising the injection of hydrocarbon fluids.
Babcock et al. (US 2019/0055825) teaches methods of oil recovery utilizing a cyclic injection and production process comprising the injection of hydrocarbon fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674